 Case 3:14-cv-00257-KRG Document 267 Filed 04/21/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
-----------------------------------------------------x
JONATHAN LOPEZ, by his cousin and )
duly appointed guardian ad litem,                     )
Ramona Ilarrava                                       )
                                                      )
                           Plaintiff                  ) CIVIL ACTION NO. 14-257
                     v.                               ) JUDGE KIM R. GIBSON
                                                      )
CSX TRANSPORTATION, INC.                              )
                                                      )
                           Defendant                  )
-----------------------------------------------------x

                 PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION
                        TO REMOVE GUARDIAN AD LITEM

       Plaintiff Jonathan Lopez, by his cousin and duly appointed guardian as litem, Ramona

Ilarrava, by and through her attorney Nicholas I. Timko, Esq. hereby submits this response to the

filing of Jonathan Lopez requesting removal of the guardian ad litem and avers as follows:


       1.      On April 11, 2021, Jonathan Lopez, acting on his own behalf, submitted a filing

to the Court, via email, which was docketed as a “Motion for removal of Guardian.” ECF Dkt.

No 265.

       2.      Jonathan Lopez’s filing consists of three sentences stating, “I Jonathan Lopez is

written this brief form to grant me the removal of guardian in part of Ramona Ilarraza. For this is

defamation of character. I would appreciate your feedback.”

       3.      This Cout in a Memorandum Opinion filed on October 20,2020 (ECF Dkt No.

231) fully and completely addressed all issues regarding the appointment of the guardian ad

litem. Nothing in the current filing changes any facts or circumstances upon which the court

based its decision.

       4.      Jonathan Lopez’s current filing does not challenge any of the Court's findings, but

merely asserts “For this is defamation of character.” Neither the record and nor the
 Case 3:14-cv-00257-KRG Document 267 Filed 04/21/21 Page 2 of 2




Memorandum Opinion of the Court defames Mr. Lopez. The guardian ad litem has at all times

acted in the best interests of Mr. Lopez.


        WHEREFORE, Ramaona Ilarrava, as guardian ad litem, respectfully submits this

response and requests that this Court deny the motion, together with such other and further relief

as is just and proper.

Dated: April 21, 2021

                                                     Respectfully submitted

                                             KAHN GORDON TIMKO & RODRIQUES, P.C.

                                             __/s/ Nicholas I. Tiimko______
                                             By: Nicholas I. Timko, Esq.
                                             Attorneys for Plaintiffs
                                             20 Vesey Street, Suite 300
                                             New York, New York 10007
                                             (212) 233-2040
                                             nitimko@kgtrpc.com
